Citation Nr: 1738647	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1955 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The issue in this matter has been characterized as a lung condition, asthma, and chronic obstructive pulmonary disease (COPD), due to asbestos exposure.  The Board notes that its re-characterization of the issue as a lung disorder, to include as secondary to asbestos exposure includes all of the aforementioned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A Veteran does not have an asbestos-related disorder.

2.  The Veteran's lung disorder was not manifest during service or within one year of separation.

3.  A chronic lung disorder was not manifest during service and current pathology is unrelated to service




CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRS), post-service VA treatment records, private medical records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded a VA examination in December 2012.  The Board finds that an additional VA examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

II.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2016).

The Board notes that breathing disorder, including lung disorder, asthma and COPD, are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (2016) does not apply to the Veteran's claim for service connection here.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has guidelines for compensation claims based on asbestos exposure.  In effect, VA must determine whether records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disorder.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2016);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he was exposed to asbestos during his service in the U.S. Navy.  Personnel records reveal that his military occupation was that of Seaman and Seaman Apprentice.  The issue in this case is whether the Veteran's present lung disorder is a consequence of in-service asbestos exposure or otherwise related to service.  For the reasons stated below, the Board finds that the Veteran's present lung disorder is not a consequence of asbestos exposure. 

The Veteran's military personnel records are silent as to asbestos exposure.  However, the Board notes that a Personnel Information Exchange System (PIES) reply of September 2012 inquiring as to asbestos exposure has been associated with these records in the VBMS system.

The separation examination disclosed tha the lungs and chest were normal  The chest X-ray was interpreted as negative for pathology.

A review of the Veteran's private medical treatment records, in pertinent part, shows that the Veteran was treated for a respiratory disorder since 1988.  These records reflect that he sought consultation and has taken various medications to control his symptoms.  There are also notations in these records about the Veteran having been a cigarette smoker.

In August 1988, Dr. L., a private pulmonologist, wrote to Dr. M., the Veteran's private primary care physician.  Dr. L. reported that after a high dose of a corticosteroid, the Veteran reported that his respiratory symptoms were totally resolved.  Furthermore, according to Dr. L., cough, sputum production, dyspnea, and wheezing were not present.  Dr. L. opined that he "thought" that this course of treatment confirmed that the Veteran has asthma and the present restrictive pattern was secondary to units of the lung completely obstructed and not participating in gas exchange.

In December 2011, the Veteran submitted a statement in support of his claim.  He wrote that his worst exposure occurred during dry dock at Bremerton, Washington, where his assigned naval vessel, U.S.S. Shangri-La (CVA38), was retooled and cleaned over the period of 5 months.  The Veteran reported that he was exposed to dust at this time.  The Veteran also wrote that pipes over his bunk were wrapped in asbestos, elaborating that "asbestos regularly feel on top of [his] bunk."

In January 2012, Dr. M. submitted a letter.  He wrote that he had treated the Veteran for the past 25 years, noting that he had persistent asthma and COPD.  Dr. M. attached both a pulmonary testing report and an x-ray imaging report of the Veteran's chest.  In addition to an assessment of the Veteran's current lung disorder, Dr. M. opined as to its etiology.  He wrote that the Veteran had been exposed to asbestos while he served as a seaman.  Moreover, he opined "with the present knowledge of the adverse effects of asbestos exposure [,] I can say that exposure to asbestos is more likely than not to have been (sic) and aggravating if not causative factor for [the Veteran's] chronic lung disease."  Dr. M. neither provided a rationale for his findings nor referenced medical and/or epidemiological literature to support them.  Furthermore, Dr. M. did not indicate whether he reviewed the Veteran's STRS, military personnel records, or VA file.

In December 2012, the Veteran was afforded a VA examination with a VA physician.  She reviewed the Veteran's claims file.  She provided impressions of asthma and emphysema.  The examiner considered the Veteran's lay accounts of his lung disorder and his medical history.  She reported that the Veteran used corticosteroid medication intermittently, specifically noting that he required the medication twice over the past 12 months.  She also reported that the Veteran used inhaled anti-inflammatory medication on a daily basis.  Furthermore, she provided a physical examination and reviewed the Veteran's x-ray imaging studies and pulmonary testing reports.  The Veteran's claimed condition, according to the physician, is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for her opinion as to the etiology of the Veteran's lung disorder, the physician noted that the Veteran's parafascicular thalamotomy pulmonary function test (PFT) pattern and chest x-ray (CXR) findings are not consistent with pulmonary disease due to asbestos exposure.  Bolstering her rationale, she added that the Veteran's CXR (with only hyperinflation as the finding) preserved diffusion capacity (96 percent predicated) and increased total lung capacity (TLC) (102 percent predicted) are well consistent with COPD and not consistent with asbestosis.  The physician also reported that she had reviewed any conflicting medical evidence.

The Board finds that the December 2012 VA examination report is more probative than Dr. M.'s 2012 lrtter.  As mentioned above, the VA examiner supported her conclusions with evidence of record and provided a rationale for each opinion expressed; however, Dr. M. based his findings on limited evidence of record-a contemporaneous pulmonary testing report and an x-ray imaging report of the Veteran's chest.  Moreover, Dr. M. neither provided a rationale for his findings.

In this case, the most probative evidence of record indicates that the Veteran lung disorder is not attributable to asbestos exposure or otherwise related to service.  Clearly there is a conflict in the evidence of record. Although each examiner is competent, the Board concludes that the "opinion" of Dr. M. is less probative than that of the December 2012 VA examiner.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995); see also Nieves v. Peake, 22 Vet. App. 295 (2008).

The other evidence of record to the contrary of the December 2012 VA examination report is the lay evidence.  Here, the Board finds that the Veteran's lay statements are competent (he is competent tor elate what he has been told); however, his statements must be weighed against the other evidence of record.  See Jandreau, supra; Buchanan, supra.  Further, the Board finds that the Veteran's lay statements are credible (based upon Dr. M.'s letter).  Consequently, the Board will weigh the lay evidence against the other evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions. The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the Veteran's lung disorder was not related to service.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves, supra.  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of trained physician outweighs that of general lay evidence.  As a consequence, the Board accords the Veteran's lay statements no greater probative value than the background evidence upon which it is based.

The most probative evidence establishes that the Veteran does not have an asbestos related disease.  In addition, we conclude that his current lung pathology is unrelated to service.  Here, the lungs, chest and chest X-ray were normal at separation from service.  In addition, lung pathology was first manifest decades after service and there is no reliable evidence relating to remote onset to service.  As the most probative evidence establishes that there is no nexus between the Veteran's lung disorder and service, the preponderance of the evidence is against the claim and there is no doubt to be resolved.



ORDER

Service connection for a lung disorder, to include as secondary to asbestos exposure is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


